DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
At page 11 of the instant Response to Office Action of 7/13/2020, Applicant’s Representative contended that because the primary Kupiec reference fails to disclose the recited determination unit, Kupic therefore also fails to disclose the recited outputting unit. This contention misapprehends the rejection:
 Kupiec teaches all features except for the determination unit, not disclosing a determining unit does not preclude disclosing an outputting unit which outputs image data; further Neustaedter also teaches an outputting unit for outputting image data.
To explicate the rejection, per the Examiner Interview of 5/21/2021, Kupiec discloses the first point in time at paragraph 0014 at which the event is detected; Kupiec also discloses the second point in time at paragraph 0016 at which an alert is provided to a remote user/viewer. Either a recording of the triggering event or a live stream is output to the viewer, thus teaching the recited outputting unit. The user may select livestream output or maintain the default output of the recorded event. (again paragraph 0016) Thus all Kupiec fails to disclose is automation of selection of recorded event or livestream for output, namely the recited determining unit.

Thus Neustaedter applied to Kupiec neatly teaches the recited.
At page 14 of the instant Response it is asserted that both Kupiec and Neustaedter fail to disclose new claim 15. This is rejected: at least paragraph 0052 of Neustaedter teaches setting acceptability parameters for outputting activity, teaching the recited determination conditions for different types of events. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiec (US 2015/0229884) in view of Neustaedter (US 2011/0063440).

Regarding claim 1, Kupiec discloses An image outputting apparatus (Figure 1 and paragraph 0012 display and associated elements output images from cameras and associated elements 114) configured to be connected to a terminal device via a network, (shown figure 3, image outputting apparatus connected to terminal device 129 via network) the image outputting apparatus comprising: one or more processors; and a memory including instructions stored thereon that, when executed by the one or more processors, cause the image outputting apparatus to function as: (paragraph 00133, figure 2 discloses processors and memory with instructions) a first receiving unit configured to receive an output instruction for a captured image from a user of the terminal device, (paragraph 0016 display 128 receives alert notification and accepts user input requesting associated image output) wherein the output instruction is transmitted by the terminal device in response to receiving a notification of an occurrence of a predetermined event related to an object or a body detected from the captured image, (paragraph 0016 detected event alarm sent to user of terminal device, in response user sends output instruction; paragraph 0014 event relates to unauthorized body/person) the detected object or the detected body being different from the user of the terminal device; (expressly shown figure 3, intruder 302 is different from user of terminal 128)  a recording control unit (paragraph 0014 monitoring device with asset control unit 110 may be considered same) configured to, in a case where the predetermined event is occurred, (monitoring device/control unit checks for event) control a recording unit to record the captured image which had been captured by an imaging unit during a continuation of the predetermined event; (paragraph 0014 with paragraph 0015 asset monitor with camera stores images per camera control or monitoring device/control unit) and an outputting unit configured to, in a case where the predetermined event is continuing at the second point in time, output at least a live captured image which is being captured by the imaging unit, (paragraphs 0016 and 0017 alert is selected and a display option is provided to user where user may select live-stream view of asset, this occurs after second point of user acknowledgement of alert message, further if the event is ongoing, and user selects live-stream, the recited conditional of the predetermined event is continuing at the second point is fulfilled) and, in a case where the predetermined event is not continuing at the second point in time, output the captured image recorded during the continuation of the predetermined event by the recording unit instead of the live captured image. (paragraphs 0015 and 0016 alert is selected and a recording of the event is provided) 
Kupiec fails to disclose a determining unit configured to determine, in response to the output instruction, whether or not the predetermined event is continuing from a first point in time to a second point in time, wherein the first point in time is a point in time when the predetermined event is occurred, and wherein the second point in time is a point in time when the output instruction is received, and the second point in time is a point in time after the first point in time.
However, Neustaedter teaches a determining unit configured to determine, (Figure 3B, at least video analysis component 380) in response to the output instruction, (from above, Kupiec discloses an output instruction; but Neustaedter provides for detecting if the user is engaged, since this will require the user to engage-in some way-a workstation, thus for purposes of interpretation, the output instruction is interpreted as an indication of engagement by the user-see paragraph 0061) whether or not the predetermined event is continuing from a first point in time to a second point in time, (paragraph 0051 video is continually analyzed for activity, and the first point in time is when the activity in a sequence of activity is first detected; paragraph 0053 teaches the activity may concern a body or object) wherein the first point in time is a point in time when the predetermined event is occurred, (paragraph 0053 video analyzed and first point in time is when activity commenced/began) and wherein the second point in time is a point in time when the output instruction is received, (paragraph 0061 this second time is interpreted as when the user becomes engaged, and provides workstation input in some form) and the second point in time is a point in time after the first point in time. (paragraphs 0059, 0061, activity detected at first point may occur before user is engaged at second point; that is, the activity may be ongoing and the user receives video of the ongoing activity after the activity is first detected) Also see paragraphs 0054-0060 generally. 
It would have been obvious to one of ordinary skill in the art to apply the teaching of Neustaedter to the disclosure of Kupiec before the effective filing date of the instant application because Neustaedter teaches its techniques allow for selecting and providing appropriate video segments or streaming remotely, (paragraphs 0018-0021) thereby providing an easily accessible video communications system that is simple to use and provides little barrier to entry and use. (paragraph 0015)
Regarding independent claims 10, 11 and 14: said claims recite limitations corresponding in scope to claim 1, and thus are rendered obvious by Kupiec in view of Neustaedter for reasons similar to those set forth above.
Regarding claim 3, Kupiec discloses wherein the captured image is a moving image, and in the case where the predetermined event is not continuing at the second point in time, the outputting unit is configured - 34 -1017059OUS01 to output the moving image recorded during the continuation of the predetermined event by the recording unit. (paragraphs 0015 and 0016 alert is selected and a recording of the event is provided)
Regarding claim 4, Kupiec discloses wherein, in the case where the predetermined event is not continuing at the second point in time, the outputting unit is configured to output the captured image recorded during the continuation of the predetermined event by the recording unit after outputting, for a certain time, at least the live captured image which is being captured by the imaging unit. (paragraph 0016 user can toggle between live stream view and recoded view and manipulate play of the same)
Regarding claim 5, Kupiec fails to explicitly disclose determine whether or not the predetermined event is continuing, based on a determination condition, instead relying on a duration. (paragraph 0014) 
However, in the same field of remote monitoring and transmission of the images, Neustaedter teaches further comprising a first determining unit configured to determine whether or not the predetermined event is continuing, based on a determination condition. (paragraph 0054 ongoing occurrence of event determined by analysis of conditions such as motion) Reason to combine Kupiec and Neustaedter same as claim 1. 
Regarding claim 6, Kupiec fails to identically disclose the recited; however, Neustaedter further teaches a second accepting unit configured to accept a setting instruction of the determination condition, wherein the first determining unit is configured to perform the determination based on the determination condition related to the setting instruction. (paragraphs 0053 and 0054 algorithms provided to analysis unit for determination conditions, also paragraph 0026) Reason to combine Kupiec and Neustaedter same as claim 1.
Regarding claim 7, Kupiec discloses a second determining unit configured to determine whether or not the predetermined event occurs, based on the captured image. (paragraph 0016 asset manager examines images to determine occurrence of events)
Regarding claim 8, Kupiec discloses wherein the second determining unit is configured to determine whether or not the predetermined event occurs, - 35 -1017059OUS01 based on a detection result by a detecting unit configured to detect an environmental change according to the predetermined event in an area using an imaging range of the imaging unit as a reference.
Regarding claim 9, Kupiec discloses wherein, in a case where the predetermined event occurs in the captured image captured at the first point in time, the outputting unit is configured to output an occurrence notification indicating the occurrence of the predetermined event. (paragraph 0016 alarm with images provided to user display)
Regarding claim 12, Kupiec teaches wherein, in a case where the second point in time is after elapsing a predetermined time from the output of the occurrence notification, at least the live captured image which is being captured by the imaging unit is output even if it is determined that the predetermined event is not continuing at the second point in time. (paragraphs 0016 and 0017 alert is selected and a display option is provided to user where user may select live-stream view of asset, this occurs after second point of user acknowledgement of alert message)
Regarding claim 13, Kupiec discloses wherein the predetermined event includes detection of at least one of intrusion, passage, leaving-behind and carrying-away of the object or body. (paragraph 0014 event is an intrusion by an unauthorized person’s person)
Regarding claim 15, Kupiec may be regarded as not disclosing the recited; however, Neustaedter further teaches wherein the determination condition is set to be different depending on types of the predetermined event. (paragraph 0052 in conjunction with paragraphs 0058/0059 different parameters set for different activities for determination of whether recording or live stream is output)  Reason to combine Kupiec and Neustaedter same as claim 1.
Regarding claim 16, Kupiec discloses wherein, if a type of the predetermined event corresponds to intrusion detection, (paragraph 0014 authorized/unauthorized entry) which applied to Neustaedter per claim 15 above teaches the determination condition is set to be an event of the intrusion detection state continuing. (paragraph 0052 in conjunction with paragraphs 0058/0059 different parameters set for different activities for determination of whether recording or live stream is output)  Reason to combine Kupiec and Neustaedter same as claim 1.
Regarding claim 17, Kupiec discloses wherein, if a type of the predetermined event corresponds to passage detection, (paragraph 0014 authorized/unauthorized entry is passage detection) which applied to Neustaedter per claim 15 above teaches the determination condition is set to be detection of a passing object in an image. (paragraph 0052 in conjunction with paragraphs 0058/0059 different parameters set for different activities for determination of whether recording or live stream is output)  Reason to combine Kupiec and Neustaedter same as claim 1.
Regarding claim 18, Kupiec discloses wherein, if a type of the predetermined event corresponds to leaving-behind detection, (paragraph 0014 entry/physical damage is leaving behind, for example effects, detection) which applied to Neustaedter per claim 15 above teaches the determination condition is set to be an event of the leaving-behind detection continuing. (paragraph 0052 in conjunction with paragraphs 0058/0059 different parameters set for different activities for determination of whether recording or live stream is output)  Reason to combine Kupiec and Neustaedter same as claim 1.
Regarding claim 19, Kupiec discloses wherein, if a type of the predetermined event corresponds to door opening detection, (paragraph 0014 person entry to an area is the same) which applied to Neustaedter per claim 15 above teaches the determination condition is set to be detection of a moving body in an image. (paragraph 0052 in conjunction with paragraphs 0058/0059 different parameters set for different activities for determination of whether recording or live stream is output)  Reason to combine Kupiec and Neustaedter same as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wautier (US 2016/0358436) discloses activity as a trigger for live-stream output.
Kuwahara (US 2016/0275356) may be considered for video surveillance output.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        June 1, 2021